DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the request for continued examination filed 05/31/2020.
Claims 9-10 are withdrawn.
Claims 1-8 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/31/2020 has been entered.

Response to Amendment/Arguments
101
Examiner notes that applicant has not responded to the 101 rejection other than stating “we disagree with rejection on 35 US 103 and 101” on page 1 of remarks dated 05/31/2020.

112
The claims continue to be in narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. 

Prior Art
Applicant’s arguments have been fully considered, but are not persuasive. Applicant does not state how the cited sections do not teach the elements/limitations of the instant claims. The rejection is maintained.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution. When claims are canceled, the remaining claims must not be renumbered. When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
The originally filed claims of 10/28/2018 included 10 claims, whereas the most recent claims of 04/03/2021 include 8 claims. Claims 9-10 should be stated as cancelled. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Claims 1-6:
Step 1
Claims 1-6 are directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.



Step 2A Prong One
Claim 1 recites (i.e., sets forth or describes) authenticating transactions based on user biometric data authentication, an abstract idea. Specifically, but for the additional elements, Claim 1 under its broadest reasonable interpretation recites the following limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions, such as sales activities or behaviors, or business relations.
a. enrolling and capturing one time a biometric data … while opening of an account …
b. storing the biometric data … including all finger(s) and both the palms while registering …
c. representing the biometric data - L (Left hand), R (Right hand); and, further identifying by L1 (left baby finger), L2 (left ring finger), L3 (left middle finger), L4 (left index finger), L5 (left thumb) and R6 (right thumb), R7 (right index finger), R8 (right middle finger), R9 (right ring finger), R10 (right baby finger)
d. issuing a virtual PAN / account to customer upon completion of account opening process by storing the biometric data
e. initiating any type(s) of transaction … for capturing biometric information without physical card
f. providing such on-pad input instructions to guide customer by selecting various inputs like any type of credit/debit, local/foreign, banks, standards for identifying the issuer bank identification number associated with the customer to route the transaction
g. guiding the customer to capture the biometric data for requested finger(s) by using a random generation algorithm at the time of transaction initiation …
h. capturing the biometric data for requested finger(s) are in combination of single, 2, 3 or more finger-prints
i. encrypting the customer's biometric input data … under secured algorithm
j. considering a virtual PAN has restriction against the transaction date & time, amount and merchant details in the biometric message captured …
k. routing a standard cryptogram biometric transaction message with identification of finger(s) for verification
l. verifying the biometric input data details, contains identification of finger(s) … to identify and authenticate against stored identification biometric data
m. authorizing the captured biometric transaction message … associated with virtual PAN or virtual credit card account
n. sending an approval reply upon a successful biometric authorization or finger(s) scan match against stored biometric data, as successful transaction confirmation
o. un-authorizing or declining the transaction when finger(s) scan match not found; and, sending an unsuccessful transaction message response by using the standard(s) messaging information
Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two
Claim 1 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements “biometric device”, “bank”, “virtual PAN (Personal Account Number) biometric store device”, “secured bank server”, “merchant”, “key security algorithm encryption device” and “secured device” merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. And second, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the specification nor claims. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 1, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 2-6 further recite (i.e., set forth or describe) the abstract idea of authenticating transactions based on user biometric data authentication. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.



Claims 7-8:
Step 1
Claims 7-8 are directed to a computer-implemented system (i.e. machine). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 7 recites (i.e., sets forth or describes) authenticating transactions based on user biometric data authentication, an abstract idea. Specifically, but for the additional elements, Claim 7 under its broadest reasonable interpretation recites the following limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions, such as sales activities or behaviors, or business relations.
a. … enrolling and capturing one time the biometric data … while registering and issuing the virtual PAN upon completion of account opening process
b. … storing biometric data including all finger(s) and both the palms
c. … configured to further communicating …
d. … connected to … providing on-pad display input instructions to guide customer by selecting various inputs like any type of credit/debit, local/foreign, banks, standards to route transactions by identifying the issuer bank associated with the customer
e. … capturing biometric data at the time of transaction initiation …
f. … encrypting customer's biometric input data for the requested finger(s) by using the random generation algorithm
g. … routing the standard cryptogram payment message with identification of finger(s) for verification
h. … approving or declining a payment settlement transaction or point of sale transaction based on stored biometric information verification
Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two
Claim 7 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements “biometric device (biometric data capture device and control processor device)”, “bank”, “processing switch system”, “virtual PAN biometric store device”, “secured bank server of the bank”, “payment network”, “merchant”, “key security algorithm encryption device” and “bank server” merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. And second, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the specification nor claims. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 7, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claim 8 further recites (i.e., set forth or describe) the abstract idea of authenticating transactions based on user biometric data authentication. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

New Matter
Claims 1 and 7 recite “a. enrolling and capturing one time a biometric data using a biometric device while opening of an account to a bank” and “a. the biometric device (biometric data capture device and control processor device), enrolling …”, respectively. The PGPub discloses enrollment performed by a bank server (see para 82). However, the PGPub is silent with respect to enrollment being performed by a biometric device. New matter is added. 
Claims 2-6 and 8 are also rejected as they depend from either claims 1 or 7.

Lack of Algorithm
Claim 7 recites “a. the biometric device (biometric data capture device and control processor device), enrolling and capturing one time the biometric data at the bank by using a processing switch system while registering and issuing the virtual PAN upon completion of account opening process”. The PGPub does not disclose simultaneous operations of enrolling, capturing, registering and issuing, therefore the PGPub is silent with respect to how these operations occur simultaneously. Therefore, this claim fails written description as Applicant has provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand how Applicant’s intended function of “enrolling and capturing … while registering and issuing” is to be performed. See MPEP 2161.01.
Claim 8 is also rejected as it depend from claim 7.

Means-Plus-Function
Claim 7 recites “f. the key security algorithm encryption device, encrypting …” and “g. the processing switch system, routing …”, which invoke 35 U.S.C. 112(f) interpretation. When a claim containing a computer-implemented 112(f) claim limitation is found to be indefinite under 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function(s), it will also lack written description under 112(a). Therefore, claim 7 is rejected as being failing to comply with the written description requirement.
Claim 8 is also rejected as it depend from claim 7.

The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Narrative Language
Claims 1-8 are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. 

Lack of Antecedent Basis
The following limitations are without proper antecedent basis. Appropriate correction is needed.
Claim 1 recites “b … the palms …”.
Claim 1 recites “f … such on-pad input instructions …”.
Claim 1 recites “f … the issuer bank identification number …”.
Claim 1 recites “g … the time of transaction …”.
Claim 1 recites “i … the customer’s biometric input data …”.
Claim 1 recites “l … the biometric input data details …”.
Claim 1 recites “m … the captured biometric transaction message …”.
Claim 1 recites “o … the standard(s) messaging information”.
Claim 2 recites “… the identity of finger(s) …”.
Claim 3 recites “a … the authorization request biometric transaction message …”.
Claim 3 recites “a … the bank server …”.
Claim 3 recites “b … the standard payment cryptogram …”.
Claim 3 recites “b … the payment message …”.
Claim 4 recites “a … the time of encountering …”.
Claim 4 recites “d … the risk transaction …”.
Claim 5 recites “… the standard payment cryptogram biometric transaction message …”.
Claim 5 recites “… the captured biometric information …”.
Claim 5 recites “… the reply message …”.
Claim 6 recites “a … the bank branch …”.
Claim 6 recites “b … the feature …”.
Claim 6 recites “b … this invention …”.
Claim 7 recites “a. the biometric device …”, “c. the biometric device …”, “d. the biometric device …” and “e. the biometric device …”.
Claim 7 recites “a … the biometric data …”.
Claim 7 recites “a … the bank …” and “b … the bank …”.
Claim 7 recites “a … the virtual PAN …” and “b. the virtual PAN …”.
Claim 7 recites “b … the secured bank server …”.
Claim 7 recites “b … the palms …”.
Claim 7 recites “c … the processing switch system”.
Claim 7 recites “e … the time of transaction …”.
Claim 7 recites “e … the merchant …”.
Claim 7 recites “f. the key security algorithm encryption device …”.
Claim 7 recites “f … the requested finger(s) …”.
Claim 7 recites “f … the random generation algorithm …”.
Claim 7 recites “g. the processing switch system …”.
Claim 7 recites “g … the standard cryptogram payment message …”.
Claim 7 recites “h. the bank server …”.
Claim 8 recites “a. the payment cryptogram …”.
Claim 8 recites “a … the standard biometric transaction message protocols …”.
Claims 2-6 and 8 are also rejected as they depend from either claims 1 or 7.

Relative Term
Claim 1 recites the term "k … a standard cryptogram biometric transaction message …". 
Claim 1 recites the term “o … the standard(s) messaging information …”.
Claim 3 recites the term “b … the standard payment cryptogram biometric transaction message …”.
Claim 3 recites the term “c … standard message communication methods …”.
Claim 4 recites the term “e … significantly separated …”.
Claim 5 recites the term “determining the standard payment cryptogram biometric transaction message …”.
Claim 7 recites the term “g … the standard cryptogram payment message …”.
Claim 8 recites the term “a … the standard biometric transaction message protocols …”.
Claim 8 recites the term “b … standard algorithm(s) …”.
However, these terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one or ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2-6 and 8 are also rejected as they depend from either claims 1 or 7.

Unclar Scope
Claim 1 recites "a. enrolling and capturing one time a biometric data using a biometric device …”. However, it is unclear whether “one time” is referring to the capturing step, or both the enrolling and capturing steps. Also, it is unclear whether “using a biometric device” is referring to the capturing step, or both the enrolling and capturing steps. Therefore, the scope is unclear.
Claim 1 recites “b … finger(s) …”, “l … finger(s) …”, “n … finger(s) …” and “m … finger(s) …”. However, it is unclear whether the “finger(s)” in each of these steps are the same or different. Therefore, the scope is unclear.
Claim 1 recites “a … a bank” and “b … a secured bank server”. However, it is unclear whether “a bank” and “a secured bank server” are the same or different entities. Therefore, the scope is unclear.
Claim 1 recites “d … a virtual PAN …”, “j … a virtual PAN …” and “m … virtual PAN …”. However, it is unclear whether the “virtual PAN” in each of these steps are the same or different. Therefore, the scope is unclear.
Claim 1 recites “b. storing the biometric data …” and “d … by storing the biometric data”. However, it is unclear whether these two “storing” steps are the same or different method steps. Therefore, the scope is unclear.
Claim 1 recites “f. providing such on-pad input instructions to guide customer by selecting …”. However, it is unclear whether “by selecting” is performed by the “customer” or not. Therefore, the scope is unclear.
Claim 1 recites “g. guiding the customer to capture the biometric data for requested finger(s) by using a random generation algorithm at the time of transaction initiation by a merchant”. However, it is unclear whether “by using a random generation algorithm” is referring to the “guiding” step or the “to capture” step. Also, it is unclear whether “by a merchant” is referring to the “guiding” step, the “to capture” step, or the “initiation” step. Therefore, the scope is unclear.
Claim 1 recites “h. capturing the biometric data for requested finger(s) are in combination of single, 2, 3 or more finger-prints”. However, it is unclear what the combination of “are in combination” is referring to because the following limitations are recited in alternate form, not combined form (e.g. “are in combination of single, 2, 3 or more finger-prints”). Therefore, the scope is unclear.
Claim 1 recites “i. encrypting the customer's biometric input data from the biometric device by using a key security algorithm encryption device under secured algorithm”. However, it is unclear whether “under secured algorithm” is referring to “encrypting” step or the “encryption device”. Therefore, the scope is unclear.
Claim 1 recites “k. routing a standard cryptogram biometric transaction message with identification of finger(s) for verification”. However, it is unclear whether “with identification of finger(s)” refers to the “routing” step or refers to details of the “biometric transaction message”. Therefore, the scope is unclear.
Claim 3 recites “c … the Virtual PAN”. However, it is unclear whether the “Virtual PAN” in claim 3 is the same or different than the “virtual PAN” recited in claim 1 steps d, j and m. Therefore, the scope is unclear.
Claim 4 recites “a. determining at the time of encountering unauthorized / declined transaction based on security risk”. However, it is unclear what the object of method step “determining” is. In other words, it is unclear what is being determined. Therefore, the scope is unclear. 
Claim 4 recites “b. including at least one of a second factor authentication will be requested for authorization”. However, it is unclear what the object and destination of method step “including” is. In other words, it is unclear what is being included and where is it being included to. Therefore, the scope is unclear.
Claim 4 recites “c. providing palm scan or biometric virtual PAN password/PIN (Personal Identification Number) without protection which is associated and registered”. However, it is unclear whether “is associated and registered” is referring to the “palm scan”, the “biometric virtual PAN password/PIN”, or both. Also, it is unclear what the destination of “is associated” is. In other words, what is being associated and what is it being associated with. Therefore, the scope is unclear.
Claim 5 recites “… the captured biometric information …”. However, it is unclear whether this claim 5 recitation is referring to either the claim 1 step a recitation of “a … capturing … a biometric data …” or the claim 1 step h recitation of “h. capturing the biometric data …”. Therefore, the scope is unclear.
Claim 6 recites “a … the bank branch …”. However, it is unclear whether this claim 6 recitation is the same or different than the claim 1 step a recitation of “a … a bank” or the claim 1 step b recitation of “b … a secured bank server”. Therefore, the scope is unclear.
Claim 6 recites “b … not limited to and allows under the feature of this invention”. However, it is unclear what the metes and bounds of limitation “not limited to” are. Therefore, the scope is unclear.
Claim 7 recites “a. the biometric device (biometric data capture device and control processor device), enrolling and capturing one time the biometric data at the bank by using a processing switch system while registering and issuing the virtual PAN upon completion of account opening process”. However, it is unclear whether “one time” is referring to the capturing function, or both the enrolling and capturing functions. Also, it is unclear which recited function is tied to the “upon completion of account opening process” limitation. Therefore, the scope is unclear.
Claim 7 recites “b. the virtual PAN biometric store device, by the secured bank server of the bank, storing …”. However, it is unclear whether “storing” is performed by “the virtual PAN biometric store device” or “the secured bank server of the bank”. Therefore, the scope is unclear.
Claim 7 recites “d. the biometric device connected to payment network providing on-pad display input instructions to guide customer by selecting various inputs like any type of credit/debit, local/foreign, banks, standards to route transactions by identifying the issuer bank associated with the customer”. However, it is unclear whether the “selecting” and “identifying” functions are attributed to “the biometric device”, the “payment network”, or the “customer”. Therefore, the scope is unclear.
Claim 7 recites structures of “b … the secured bank server of the bank” and “h. the bank server …”. However, it is unclear whether these recited structures and the same or different. Therefore, the scope is unclear.
Claim 8 recites “b. encrypting and decrypting … where it required”. However, it is unclear what the metes and bounds of “where it required” is. Therefore, the scope is unclear.
See In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989) and MPEP 2173.02 (III)(B) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”
Claims 2-6 and 8 are also rejected as they depend from either claims 1 or 7.

Means-Plus-Function
Regarding Claim 7, the phrase “f. the key security algorithm encryption device, encrypting …” invokes 35 U.S.C. 112(f). To support this position, the Examiner notes the following. The word “key security algorithm encryption device” acts as a generic placeholder for the term “means”. Further, this generic placeholder is modified by functional language “encrypting”. Lastly, this generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Regarding Claim 7, the phrase “g. the processing switch system, routing …” invokes 35 U.S.C. 112(f). To support this position, the Examiner notes the following. The word “processing switch system” acts as a generic placeholder for the term “means”. Further, this generic placeholder is modified by functional language “routing”. Lastly, this generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
These claims invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For computer-implemented means-plus-function limitations, the corresponding structure includes both the computer and the algorithm that performs the recited function. Therefore, these claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 8 is also rejected as it depend from claim 7.

Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim (US 10,037,420 B1) in view of Larsen (US 2008/0251579 A1).

Claim 1:
Ibrahim teaches:
a. enrolling and capturing one time a biometric data using a biometric device while opening of an account to a bank (2:1-15)
b. storing the biometric data on a virtual PAN (Personal Account Number) biometric store device including all finger(s) and both the palms while registering with a secured bank server (2:1-15)
c. representing the biometric data - L (Left hand), R (Right hand); and, further identifying by L1 (left baby finger), L2 (left ring finger), L3 (left middle finger), L4 (left index finger), L5 (left thumb) and R6 (right thumb), R7 (right index finger), R8 (right middle finger), R9 (right ring finger), R10 (right baby finger) (1:64-67)
d. issuing a virtual PAN / account to customer upon completion of account opening process by storing the biometric data (Fig.1, Fig.2, Fig.3; 2:1-15, 4:1-27)
e. initiating any type(s) of transaction using the biometric device for capturing biometric information without physical card (Fig.2, Fig.3; 5:31-67)
g. guiding the customer to capture the biometric data for requested finger(s) by using a random generation algorithm at the time of transaction initiation by a merchant (Abstract; Fig.2, Fig.3; 3:1-15, 4:15-67)
h. capturing the biometric data for requested finger(s) are in combination of single, 2, 3 or more finger-prints (Abstract; Fig.2, Fig.3; 3:1-15, 4:15-67)
i. encrypting the customer's biometric input data from the biometric device by using a key security algorithm encryption device under secured algorithm (4:10-50, 5:10-17, 18:15)
j. considering a virtual PAN has restriction against the transaction date & time, amount and merchant details in the biometric message captured by using the secured device (Fig.2, Fig.3; 1:55-67; 5:1-5)
k. routing a standard cryptogram biometric transaction message with identification of finger(s) for verification (Fig.3; 7:20-25)
l. verifying the biometric input data details, contains identification of finger(s) by the bank to identify and authenticate against stored identification biometric data (Fig.3; 7:20-67, 8:1-6)
m. authorizing the captured biometric transaction message by the bank associated with virtual PAN or virtual credit card account (Fig.3; 7:10-67, 8:1-6)
n. sending an approval reply upon a successful biometric authorization or finger(s) scan match against stored biometric data, as successful transaction confirmation (Fig.3; 7:20-67, 8:1-6)
o. un-authorizing or declining the transaction when finger(s) scan match not found; and, sending an unsuccessful transaction message response by using the standard(s) messaging information (Fig.3; 7:20-67, 8:1-6)
Ibrahim does not teach:
f. providing such on-pad input instructions to guide customer by selecting various inputs like any type of credit/debit, local/foreign, banks, standards for identifying the issuer bank identification number associated with the customer to route the transaction
Larsen teaches:
f. providing such on-pad input instructions to guide customer by selecting various inputs like any type of credit/debit, local/foreign, banks, standards for identifying the issuer bank identification number associated with the customer to route the transaction (Fig.43-44 items 7-9 and 12-14; paras 50, 56)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ibrahim to include providing such on-pad input instructions to guide customer by selecting various inputs like any type of credit/debit, local/foreign, banks, standards for identifying the issuer bank identification number associated with the customer to route the transaction, as taught by Larsen, because combining prior art elements according to known methods to yield predictable results is obvious (see KSR).

Claim 2: 
Ibrahim in view of Larsen teach all limitations of claim 1. Ibrahim also teaches:
wherein the identity of finger(s) instructed to the customer using the random generation algorithm from the biometric device (Fig.2, Fig.3; 7:20-67, 8:1-6)

Claim 3: 
Ibrahim in view of Larsen teach all limitations of claim 2. Ibrahim also teaches:
a. sending the authorization request biometric transaction message to the bank server for verification (Fig.2, Fig.3; 7:20-67, 8:1-6)
b. describing the standard payment cryptogram biometric transaction message including characteristics of the payment message with identification of the finger(s) (Fig.2, Fig.3; 7:20-67, 8:1-6)
c. authorizing the payment by replying standard message communication methods associated on the Virtual PAN (Fig.2, Fig.3; 7:20-67, 8:1-6)

Claim 4: 
Ibrahim in view of Larsen teach all limitations of claim 3. Ibrahim also teaches:
a. determining at the time of encountering unauthorized / declined transaction based on security risk (Fig.2, Fig.3; 5:1-67, 6:1-67, 7:20-67, 8:1-6)
b. including at least one of a second factor authentication will be requested for authorization (Fig.2, Fig.3; 5:1-67, 6:1-67, 7:20-67, 8:1-6)
c. providing palm scan or biometric virtual PAN password/PIN (Personal Identification Number) without protection which is associated and registered (Fig.2, Fig.3; 5:1-67, 6:1-67, 7:20-67, 8:1-6)
d. identifying the risk transaction in which the customer initiates two transactions (Fig.2, Fig.3; 5:1-67, 6:1-67, 7:20-67, 8:1-6)
e. using a difference amount of time on same date at two physical locations that are significantly separated using the merchant and biometric device registered information (Fig.2, Fig.3; 5:1-67, 6:1-67, 7:20-67, 8:1-6)

Claim 5: 
Ibrahim in view of Larsen teach all limitations of claim 4. Ibrahim also teaches:
determining the standard payment cryptogram biometric transaction message, differentiates from the captured biometric information associated with stored biometric behavioral information to decline by such response in the reply message (Fig.2; 6:36-67, 7:20-67, 8:1-6)

Claim 6: 
Ibrahim in view of Larsen teach all limitations of claim 1. Ibrahim also teaches:
a. conducting any type(s) of transaction by the bank branch using the biometric device and credit against other party; and b. including any type(s) of transactions (point of sale, rewards, loyalty points, branch transfers or ATM) on the biometric device not limited to and allows under the feature of this invention (Abstract; Figs.1-3 and all related text; 3:47-67)

Claim 7:
Ibrahim teaches:
a. the biometric device (biometric data capture device and control processor device), enrolling and capturing one time the biometric data at the bank by using a processing switch system (2:1-15) while registering and issuing the virtual PAN upon completion of account opening process (Fig.1, Fig.2, Fig.3; 2:1-15, 4:1-27)
b. the virtual PAN biometric store device, by the secured bank server of the bank, storing biometric data including all finger(s) and both the palms (2:1-15)
c. the biometric device configured to further communicating with the processing switch system (Fig.3; 7:20-25)
e. the biometric device, capturing biometric data at the time of transaction initiation by the merchant (Abstract; Fig.2, Fig.3; 3:1-15, 4:15-67)
f. the key security algorithm encryption device, encrypting customer's biometric input data for the requested finger(s) by using the random generation algorithm (4:10-50, 5:10-17, 18:15)
g. the processing switch system, routing the standard cryptogram payment message with identification of finger(s) for verification (Fig.3; 7:20-25)
h. the bank server, approving or declining a payment settlement transaction or point of sale transaction based on stored biometric information verification (Fig.3; 7:20-67, 8:1-6)
Ibrahim does not teach:
d. the biometric device connected to payment network providing on-pad display input instructions to guide customer by selecting various inputs like any type of credit/debit, local/foreign, banks, standards to route transactions by identifying the issuer bank associated with the customer
Larsen teaches:
d. the biometric device connected to payment network providing on-pad display input instructions to guide customer by selecting various inputs like any type of credit/debit, local/foreign, banks, standards to route transactions by identifying the issuer bank associated with the customer (Fig.43-44 items 7-9 and 12-14; paras 50, 56)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ibrahim to include the biometric device connected to payment network providing on-pad display input instructions to guide customer by selecting various inputs like any type of credit/debit, local/foreign, banks, standards to route transactions by identifying the issuer bank associated with the customer, as taught by Larsen, because combining prior art elements according to known methods to yield predictable results is obvious (see KSR).

Claim 8: 
Ibrahim in view of Larsen teach all limitations of claim 7. Ibrahim also teaches:
a. the payment cryptogram including characteristics of the standard biometric transaction message protocols and issued against virtual PAN information; and b. encrypting and decrypting of information by using standard algorithm(s) where it required (4:10-67, 5:10-17, 18:15)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565.  The examiner can normally be reached on M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ari Shahabi/Examiner, Art Unit 3685     

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685